209 Mich. App. 580 (1995)
531 N.W.2d 787
PEOPLE
v.
DAVIS
PEOPLE
v.
LAWAY
Docket Nos. 170434, 171167.
Michigan Court of Appeals.
Submitted November 3, 1994, at Grand Rapids.
Decided April 3, 1995, at 9:55 A.M.
Frank J. Kelley, Attorney General, Thomas L. Casey, Solicitor General, Joseph P. Kwiatkowski, Prosecuting Attorney, and Katherine M. Castagne, Chief Assistant Prosecuting Attorney, for the people.
Daniel Loznak, for Jerry L. Davis.
Ronald J. Varga, for Raymond D. Laway.
Before: MURPHY, P.J., and GRIFFIN and W.A. CRANE,[*] JJ.
GRIFFIN, J.
The people appeal as of right the orders of the circuit court dismissing charges against both defendants for resisting and obstructing an officer, MCL 750.479; MSA 28.747. The appeals were consolidated by the Court of Appeals. In both cases, defendants refused to allow their blood to be drawn by a lab technician pursuant to *582 a valid search warrant. We reverse and reinstate the charges.
I
DOCKET NO. 170434
On July 26, 1993, defendant Jerry Lee Davis was stopped by officers of the Cheboygan County Sheriff's Department after he was observed driving in an erratic manner. Upon approaching defendant's vehicle, the officers detected a strong odor of alcohol. After defendant got out of his truck, he was unable to perform the officers' field sobriety tests. Defendant was arrested and taken to the Cheboygan County jail after he refused to submit to a Breathalyzer test.
Defendant continued to refuse to take a Breathalyzer test while at the jail. The officers then obtained a search warrant from a magistrate to allow the procurement of a blood sample from defendant. After the search warrant was served on defendant at the jail, he indicated that "no blood would be taken from him." Defendant was transported to the Community Memorial Hospital in Cheboygan.
While at the hospital, defendant continued to insist that "no blood sample" would be taken from him. Defendant was warned repeatedly that he would be charged with resisting an officer if he did not allow his blood to be drawn. Nevertheless, every time the lab technician attempted to collect his blood sample he pulled his arm away. Defendant was transported back to the jail after the lab technician was unable to collect a blood sample.
Defendant subsequently was charged and bound over to stand trial on charges of operating a motor vehicle while under the influence of intoxicating *583 liquor (OUIL), MCL 257.625(1); MSA 9.2325(1), and resisting and obstructing an officer, MCL 750.479; MSA 28.747. Following a hearing regarding defendant's motion to quash, the trial court dismissed the resisting and obstructing charge and remanded the OUIL charge to the district court. The trial court ruled that defendant could not be charged under the statute because defendant's refusal to allow the blood sample to be drawn did not interfere with the officers' legal execution of their duties.
DOCKET NO. 171167
On July 3, 1993, defendant Raymond Laway was stopped by Mackinaw City police officers after trying to elude the officers in his vehicle. After defendant was offered and failed several field sobriety tests, he was arrested for OUIL. Defendant was transported by the officers to the Cheboygan County jail.
After arriving at the jail, defendant refused to take a Breathalyzer test. A search warrant was obtained from a magistrate and the officers transported defendant to a hospital to have a blood sample drawn. The officers testified that, after the search warrant was read to defendant at the hospital, he became "defiant again and said we aren't going to take [a blood sample] without a fight." Defendant was informed by the officers that he would be charged with resisting and obstructing an officer if he refused to allow his blood to be drawn. Nevertheless, defendant was returned to jail after he refused to allow a blood sample to be taken.
Defendant subsequently was charged and bound over to stand trial for OUIL, MCL 257.625(1); MSA 9.2325(1), and resisting and obstructing an officer, *584 MCL 750.479; MSA 28.747. Following a hearing regarding defendant's motion to quash, the trial court dismissed the resisting and obstructing charge and remanded the OUIL charge to the district court. The trial court relied on the reasons cited in its earlier ruling in Docket No. 170434 to support the dismissal of the charge.
II
We review a trial court's decision to grant a motion to quash on legal grounds for error. People v Thomas, 438 Mich. 448, 452; 475 NW2d 288 (1991); People v Cunningham, 201 Mich. App. 720, 723; 506 NW2d 624 (1993). An "abuse of discretion" standard is employed only for appeals based upon a review of the factual sufficiency of the evidence against the defendant. Thomas, supra.
III
The elements of the crime of resisting and obstructing an officer are set forth in MCL 750.479; MSA 28.747:
Any person who shall knowingly and wilfully obstruct, resist or oppose any sheriff, coroner, township treasurer, constable or other officer or person duly authorized, in serving, or attempting to serve or execute any process, rule or order made or issued by lawful authority, or who shall resist any officer in the execution of any ordinance, by law, or any rule, order or resolution made, issued, or passed by the common council of any city board of trustees, or common council or village council of any incorporated village, or township board of any township or who shall assault, beat or wound any sheriff, coroner, township treasurer, constable or other officer duly authorized, while serving, or attempting to serve or execute any such process, *585 rule or order, or for having served, or attempted to serve or execute the same, or who shall so obstruct, resist, oppose, assault, beat or wound any of the above named officers, or any other person or persons authorized by law to maintain and preserve the peace, in their lawful acts, attempts and efforts to maintain, preserve and keep the peace, shall be guilty of a misdemeanor, punishable by imprisonment in the state prison not more than two years, or by a fine of not more than one thousand dollars.
Defendants rely heavily on the construction of the statute stated in People v Stiles, 99 Mich. App. 116, 119; 297 NW2d 631 (1980), and People v John Weatherspoon, 6 Mich. App. 229, 232; 148 NW2d 889 (1967), limiting its reach to acts committed against police officers in the legal execution of their duties:
The proscription in MCL 750.479; MSA 28.747 against obstructing or assaulting police officers "in their lawful acts, attempts and efforts to maintain, preserve and keep the peace" applies to acts committed against police officers in the legal execution of any of their duties. [Stiles, supra at 119; citation omitted.]
Defendants argue that because the officers were not legally authorized to draw blood, any conduct construed as interfering with the withdrawal of the blood is not punishable under the statute. Defendants claim that at most the evidence established that they resisted or obstructed the lab technician. This argument is without merit.
In People v Little, 434 Mich. 752, 759; 456 NW2d 237 (1990), our Supreme Court reinstated resisting and obstructing charges against the defendant after he obstructed a police officer's attempt to administer a Breathalyzer test:

*586 The Court of Appeals is correct that no previously reported decision is on point. However, it is clear that the events alleged in this case fall within the plain language of the statute.
Such an application of the statute accords with its purpose, which is to protect officers from physical harm. People v Kretchmer [404 Mich. 59, 64; 272 NW2d 558 (1978)]. Moreover, there is ample authority that an officer's efforts to "keep the peace" include ordinary police functions that do not directly involve placing a person under arrest. People v Krum [374 Mich. 356, 362; 132 NW2d 69 (1965);] People v John Weatherspoon, supra at 232.
Like the administration of a Breathalyzer test, we construe the term "keep the peace" to include the procurement of a blood sample by a police officer. The procurement of a blood sample is an "ordinary police function" covered under the statute. Little, supra. Furthermore, we find unpersuasive defendants' argument that their refusal to allow the blood samples to be drawn did not interfere with the officers' performance of their duties. See People v Pohl, 207 Mich. App. 332, 333; 523 NW2d 634 (1994). The officers were attempting to enforce valid search warrants commanding them to "seize" defendants and "procure" blood samples from an appropriate medical facility. Thus, defendants' conduct hindered the officers' execution of their duties under the search warrants. Accordingly, we conclude that the trial court erred in dismissing the charges.
Reversed and remanded for further proceedings consistent with this opinion. We do not retain jurisdiction.
NOTES
[*]  Circuit judge, sitting on the Court of Appeals by assignment.